Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 4 is dependent on cancelled claim 3, thus the dependency has been changed to claim 1 to provide antecedent basis for the claim terminology.

The application has been amended as follows: 
Change claim 4 to - 
4. The elastic material according to claim 1, wherein there are differing types of numbers of first emboss for the high density areas.




Reasons for Allowance

3.	Claims 1-11 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Floberg WO 2012/036599.  Applicant arguments and amendments filed 4/14/22 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest the first emboss is on a first line diagonally intersecting the MD direction of the film and the first emboss is a long, lengthy shape and the second emboss is on a second line directionally diagonal to the MD direction and the second emboss is a long, lengthy shape as claimed.  Furthermore, the prior art fails to provide motivation to modify the device of Floberg because Floberg actually teaches away from the second emboss being a long and lengthy shape where Floberg teaches the first type of bonding elements may have an elongated shape with a length/width relationship of at least 2:1 and the second type of bonding elements may have a length/width relationship of not more than 1:5:1, preferably 1:1 (page 3, lines 1-5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781